Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
Claims 1-25,27 are cancelled.  Claims 26,28-33 are amended and claims 34-45 are added.  Claims 26,28-45 are pending.
Claim Rejections - 35 USC § 112
Claims 28,38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are not totally supported by the original disclosure.  Paragraph 0057 discloses 25-50 pounds but there is no disclosure of “ about”.  The term “ about” cannot be added unless it is disclosed.  Also, paragraph 0057 discloses “ reached up to 50 pounds with cooling”; there is no recitation of “ cooling” in the claims.
Claims 35,36,44,45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In claim 35, the limitation “ color that is no darker than a flat sand color” is vague and indefinite because the exact color claimed is unclear.  It is not clear what will constitute “ flat sand color”.  
In claim 36, the limitation of “ RGB of about 210, 200 and 150” is vague and indefinite because it is unclear what RGB indicates; thus, it is unclear what the numbers represent.  The limitation “ lighter tan color” is also vague and indefinite because the exact color claimed is unclear.  There are different shades of tan; it is unclear what exactly is lighter tan.
Claims 44 and 45 have the same problem as claims 35 and 36.
Claim Rejections - 35 USC § 103
Claims 26, 28-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al “ Controlled temperature grinding under modified atmosphere for almond paste product” in view of applicant’s citation of commercially available device, Malone ( 2016/0338389), Connick ( 4004037) and Milani ( 2005/0170053).
For claims 26,37,40, Aiello teaches a process for controlled atmosphere and refrigerated grinding to form almond paste.  The process comprises a cutting process carried out in a cutter mill where the milling action is produced by a rotating assembly that uses sharp knives or blades to cut the particles and subsequent homogenization process in a trough ball mill to obtain a uniform particle distribution. The raw material is grinded without the addition of water.  The temperature during the refrigerated cutting process is approximately 43 degrees C ( 109 degree F)with little variation and does not exceed 45 degrees C (113 degrees F).  The particle size distribution range between 1-1000 micrometers.  The final processing phase in the ball mill allows to achieve a homogenized product with an overall particle size below 100 micrometers and a single peak at 5 micrometers and 65% of the distribution below 10 micrometers.  For claims 30,39,  Aiello teaches the temperature during the cutting 
The cutting step is the same as the shearing step in claims 26,37.  Aiello does not disclose the rotatable bowl cutter having the features, the speed, the moisture content and the water activity as in claims 26,37,the capacity as in claims 28,38, the adding of CO 2 as dry ice in claims 29,39, the feature as in claim 31, the shelf life as in claims 33,42 and the properties as in claims 34-36,43-45.
Applicant discloses in paragraph 0057 of the instant specification that the shear mixer is Seydelman Bowl Cutter in various models.  This indicates that the claimed cutter is a known commercially available device.  There is no disclosure of alteration of the known devices to fit the processing steps.
Malone discloses a method for making a nut-based . Malone teaches the grinding mill can operate to rotate at any suitable rpm such as from between 1000-10000rpm.  Malone also teaches that nuts may be  blanched to facilitate removing the natural skin and/or to protect integrity by inactivation of undesirable enzymes  ( see paragraphs 0003,0018,0021,0027,0028,0037)
Connick discloses a method of manufacturing nut butter.  Connick discloses nut butter having increased shelf life and improved flavor by accomplishing grinding steps in the presence of solid carbon dioxide to inhibit dissolving, occlusion and adsorption of free oxygen into the nut butter.  The process reduces the oxidation of and simultaneously to keep at moderately cool temperatures nut ingredients as they are comminuted.  The nuts includes peanuts, walnuts,  etc..  The inclusion of solid carbon dioxide with nut when the nuts are being comminuted during initial steps will improve both the stability and the flavor.  The dry ice is added as a powder at a weight ratio on the order of 1 part dry ice for ever ten part to 25 part nuts. The dry ice powder maintains the temperature of the ingredients within the range of about 40-120 degrees F.  Any further grinding steps are also carried with dry ice powder.  The amount of 
Milani discloses a method of making food slice consisting of two or more food items.  Milani teaches that in order to maximize shelf life, water activity of one or more of the food items is modified.  Milani discloses traditional peanut butter has an Aw of about .2.  ( see paragraph 0142)
Aiello teaches to use cutter mill.  It would have been obvious to one skilled in the art to use any known commercially available device such as the Seydelmann Bowl Cutter to carry out the cutting step.  Selecting a known equipment would have been well within the determination of one in the art. When the same cutter is used, it is obvious the cutter would have the features claimed.  It would also have been obvious to  blanched the nut  as Malone shows that blanching is a known step in processing nut to remove the skin of the nuts and also to inactivate undesirable enzymes.  It would have been obvious to one skilled in the art to determine the appropriate moisture content of the product to give the most optimum texture and shelf stability. It would have been to one skilled in the art to perform the processing step of form nut flour  under cool temperature as taught in Connick to obtain the benefits disclosed in the reference.  Connick discloses temperature range of about 40-120 degree F in grinding of the nuts and without adding any water or oil.  It would also have been obvious to use dry ice as taught in Connick  in the cutting step disclosed in Aiello to obtain the benefits  taught in the reference.  Connick discloses the dry ice can be used in the initial grinding and further grinding. It would have been obvious to follow the guideline of Connick for the amount. The amount of dry ice in the further grinding is about 4.76% which would be encompassed by the claimed amount of about 5%. The speed of the cutting process to grind the nut material can vary over a wide range as disclosed in Malone.  It would have been within the skill of one in the art to determine the appropriate speed of the blade and the mixer depending on the cutting device used to cut the nut raw materials.  As shown in both the article and Malone, different devices can be used to grind the nut material.  It would have been obvious to one .
Response to Arguments
Applicant's arguments filed 1/31/21 have been fully considered but they are not persuasive. 
In the response, applicant submits an affidavit to establish unexpected results.  However, the affidavit is not found to be applicable to the current rejection.  The affidavit conducted tests using the equipment disclosed by Aiello and Malone which employed Comitrol 1700 processor.  However, the Malone reference is not relied upon to teach the use of cutting equipment.  Thus, the comparative 
Applicant’s argument pertains to the affidavit which is not found to be applicable as explained above.  Also, it is noted that the exhibits submitted are not legible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 11, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793